Citation Nr: 1205756	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-21 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to February 1983; from June 1995 to February 1996; from March 1996 to November 1996; and from February 2000 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing before the undersigned in September 2009.  A transcript of this hearing has been included in the claims folder.

In January 2010, the Board reopened the issue of service connection for sleep apnea and remanded the matter to obtain updated treatment records and afford the Veteran a VA examination to determine the nature and etiology of his sleep apnea.  

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In January 2010, the Board reopened the Veteran's claim of service connection for sleep apnea and remanded the matter in order to afford the Veteran a VA examination.  The remand instructions requested that the examiner indicate whether the Veteran's sleep apnea had its onset during active service or pre-existed service and was thus aggravated by service.  

In June 2010, the Veteran was afforded a VA examination to assess the etiology of his sleep apnea.  During the June 2010 VA examination, the examiner noted the Veteran's oral history, to include that he stopped breathing in his sleep, snored very loudly, and that he tired easily.  The Veteran reported obtaining a sleep study in 1995 where he was given a CPAP machine.  The June 2010 VA examiner opined that the Veteran's sleep apnea was not aggravated by service.  The examiner pointed to the Veteran's statements that he began using a CPAP machine in 1995 to support his conclusion.  However, the Veteran's enlistment examinations do not indicate a diagnosis of sleep apnea.  There is also no 1995 sleep study associated with the file.  In fact, the earliest sleep study associated with the claims file is dated in March 1998 when the Veteran was diagnosed by private physicians with severe obstructive sleep apnea syndrome and prescribed a CPAP machine.  As there is no medical evidence of a specific diagnosis prior to March 1998, the presumption of soundness attaches to the Veteran's enlistment in June 1995.  See 38 U.S.C.A. § 1111; see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where entrance examination was missing, case treated as if the presumption of sound condition attached because Court concluded, "as a matter of law, that the presumption of soundness was rebutted by clear and unmistakable evidence...").  As such, there is no pre-existing condition prior to his June 1995 enlistment and the VA examiner's opinion premised upon the Veteran's statements of a diagnosis of sleep apnea is 1995 is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, the examination is inadequate is it lacks an opinion as to whether the Veteran's sleep apnea had its onset during service and is therefore related to service.  Id.  As provided in the remand, the Veteran asserts that service connection for chronic obstructive sleep apnea is warranted as he initially manifested the claimed disorder during active service or, in the alternative, his chronic obstructive sleep apnea existed prior to his entry into his final period of active service and was aggravated during that period of service.  The Veteran testified during his travel board hearing that he was the diagnosed with sleep apnea while on active duty in Cairo, Egypt.  He indicated that he was taken off flight status when he was diagnosed with sleep apnea.  

Again, the record includes the March 1998 sleep study report where findings were consistent with obstructive sleep apnea syndrome.  This report is from a time frame that the Veteran was not on active duty.  A September 2002 naval physical evaluation states that the Veteran had a seven year history of probable sleep apnea treated with a CPAP machine for which a waiver was requested.  If this statement is correct, then the Veteran would have had a history of sleep apnea in 1996, a time when the Veteran served on active duty.  A September 2009 written buddy statement reveals that he shared a tent with the Veteran while stationed in Hungary during active service in 1996.  This individual recalled that the Veteran snored so loudly at that time that he could be heard over running fans and disturbed his other tent mates' sleep.  This evidence provides that the Veteran potentially developed sleep problems during his second or third periods of active duty.  

There are numerous lay statements in the file, the most recent is a September 2009 buddy statement, which indicates that the Veteran's sleep problems, to include periods of loud snoring followed by a period of quiet, started while he was on active duty in 1996.  The Veteran and his wife have also attested to these facts.  These individuals are competent to report what comes to them through their senses.  As such, there is competent evidence that the Veteran's sleep problems started sometime during the period of active duty from June 1995 to November 1996.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   The VA examiner made no mention of the lay statements indicating symptoms of sleep problems while he was on active duty between 1995 and 1996.  The Board must resolve whether there is a nexus between his current sleep apnea and the symptoms experienced during active duty.  As such, a remand is necessary and the claims file should be sent to the same examiner who performed the June 2010 VA examination to take into consideration and comment on the statements regarding sleep problems during the Veteran's active duty in 1996.  

Accordingly, the case is REMANDED for the following action:

1. Contact the examiner who provided the June 2010 VA examination, if feasible, and ask that he provide a medical opinion whether the Veteran's sleep apnea is directly related to service.  The examiner should concede that the Veteran's sleep apnea did not pre-exist his active duty, from June 1995 to November 1996.  

The examiner should clarify whether the symptoms described during the Veteran's active duty from June 1995 to November 1996, to include periods of loud snoring followed by intermittent periods of quiet, are sufficient to suggest a sleep problem , to include sleep apnea.  The examiner should directly address the etiological relationship (e.g. causation), if any, between this sleep problem and his service from June 1995 to November 1996.  

If the examiner finds that these symptoms are insufficient to demonstrate a sleep disorder from June 1995 to November 1996, then the examiner is asked to opine as to whether the Veteran's sleep apnea, diagnosed in March 1998, was aggravated by his active duty from February 2000 to August 2006.  Aggravation is considered where the disability increased in severity during service and is not due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Also, it is noted that temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  The examiner should describe all findings in detail and explain the rationale for any conclusions reached.  

It would be helpful if the examiner uses the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2. After the above development has been completed, the RO should readjudicate this claim.  If the benefit on appeal remains denied, an additional supplemental statement of the case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2011).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


